DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-26 and 86-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, and 30 of U.S. Patent No. 10,878,568 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Claims 15-17 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of reference patent because claim 1 of reference patent accommodates the scope of claims 15-17 and recites each and every limitation recited in claims 15-17.
Regarding claim 18, claim 10 of reference patent recites the same limitation recited in claim 18 of current application.

Regarding claim 26, claim 3 of reference patent recites “the stimulus generator includes a plurality of light emitting diodes (LEDs) configured to provide a visual stimulus and an aperture positioned along the optical path to permit light emitted from the light source to be directed onto the tissue sample”, thus the pattern of LEDs provides the recited “one or more spatially-varying contrast patterns”, where the brightness of an LED and the darkness of a position where there is no LED provide a spatially varying contrast.
Regarding claim 86, claim 8 or claim 30 recites each and every limitation of claim 86, (wherein the chinrest must have a support frame) except for the one or more sensors are coupled to the support frame.
Official Notice is taken that coupling one or more tools of examination equipment a same support frame is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to coupling the one or more sensors into the support frame in claim 8 or claim 30 of reference patent so that the equipment has a compact size and management of examination tools is made easier.
Claim 87 is rejected in view of claim 8 or claim 30 of reference patent reciting the same limitation.
Claims 88-90 and 92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, and 30 of reference patent as applied to claims 15-26 and 86-87 above, and further in view of Palczewski et al. (US 2018/0271362 A1 – hereinafter Palczewski).
Regarding claim 88, see claim 8 or claim 30 of reference patent. However, claim 8 or claim 30 of reference patent does not recite the one or more sensors include one or more EEG sensors, one or more EOG sensors, one or more EMG sensors, or any combination thereof.
Palczewski discloses one or more sensors include one or more EEG sensors, one or more EOG sensors, one or more EMG sensors, or any combination thereof ([0079] – at least an EOG sensor).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate at least one or more EOG sensors, taught by Palczewski into the method performed by the system of claim 8 or claim 30 of reference patent to employ existing standard sensors to save cost on developing a new sensor technology.
Regarding claim 89, see claim 8 or claim 30 of reference patent. However, claim 8 or claim 30 of reference patent does not recite a stimulus generator configured to provide, based at least in part on the physiological data, one or more stimuli to the subject to aid in (i) causing the eye of the subject to fixate on the optical path, (ii) inhibiting movement of the eye of the subject, or both (i) and (ii).
Palczewski also discloses a stimulus generator configured to provide, based at least in part on the physiological data, one or more stimuli to the subject to aid in (i) causing the eye of the subject to fixate on the optical path, (ii) inhibiting movement of ([0098] – at least causing the eye of the subject to fixate on the optical path).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palczewski above into the method performed by the system of claim 8 or claim 30 of reference patent to stabilize the subject so that the procedure can provide best result.
Regarding claim 90, Palczewski also discloses the one or more stimuli include a visual stimulus, an auditory stimulus, an electrical stimulus, a tactile stimulus, or any combination thereof ([0031]; [0035] – at least a visual stimulus). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Palczewski into the method performed by the system of claim 8 or claim 30 of reference patent because realization of a visual stimulus, e.g. using one or more LEDs is simple and efficient.
Regarding claim 92, see claim 8 or claim 30 of reference patent. However, claim 8 or claim 30 of reference patent does not recite an aperture or transparent portion to aid in permitting the light having the predetermined wavelength to be directed along the optical path onto the eye.
Palczewski discloses an aperture or transparent portion to aid in permitting the light having the predetermined wavelength to be directed along the optical path onto the eye ([0015] – wavelength predetermined to be within 800 nm to about 1400 nm).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palczewski above 
Claim 91 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10, and 30 of reference patent as applied to claims 15-26 and 86-87 above, and further in view of Boate et al. (US 2014/0333898 A1- hereinafter Boate).
Regarding claim 91, see claim 8 or claim 30 of reference patent. However, claim 8 or claim 30 of reference patent does not recite the stimulus generator includes one or more light emitting diodes (LEDs) and the one or more stimuli include a visual stimulus.
Boate discloses a stimulus generator includes one or more light emitting diodes (LEDs) and the one or more stimuli include a visual stimulus ([0031] - optical stimulator uses a digital micro-mirror device (DMD) to generate the image pattern and separate illuminator(s) such as LEDs).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boate into the method performed by the system of claim 8 or claim 30 of reference patent to achieve better performance (Boate: [0008]-[0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US 2003/0225321 A1 – hereinafter Cote) and Vince et al. (US 2019/0107439 A1 – hereinafter Vince).
	Regarding claim 15, Cote discloses a method comprising: generating image data of a plurality of regions of interest in a sample, wherein the sample is an in-vivo tissue sample of a subject ([0023]; [0032] – a detector generating image data associated with a tissue sample, a patient’s eye as further illustrated in Fig. 1); causing a stimulus generator to provide one or more stimuli to an subject to aid in reducing motion artifacts in image data ([0033] – causing a stimulus generator to provide a visible stimulus to the patient’s eye to fixate the eye and thereby remove gross motion artifacts).	
	Cote does not disclose the image data as spectral image data reproducible as one or more spectral images of a plurality of regions of interest in a sample, wherein the sample is an in-vivo tissue sample of a subject.
Vince discloses generating spectral image data reproducible as one or more spectral images of a plurality of regions of interest in a sample, wherein the sample is an in-vivo tissue sample of a subject ([0023]; [0032] – generating spectral image data associated with a tissue sample, a patient’s eye for storage and reproducible for analysis or for display).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Vince into the method taught by Cote to generate spectral image data of a plurality of regions of interest in a sample to facilitate diagnosing via captured images and to allow users to (Vince: [0006]).
Regarding claim 17, Cote also discloses the sample includes at least a portion of an eye of a subject and the one or more stimuli include a saccade-modulating stimuli to aid in inhibiting movement of the eye of the subject ([0033] – the sample is a patient’s eye and the stimuli to fixate the eye thus being saccade-modulating stimuli and to aid in inhibiting movement of the eye of the subject).
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cote and Vince as applied to claims 15 and 17 above, and further in view of Palczewski.
Regarding claim 16, see the teachings of Cote and Vince as discussed in claim 15 above. However, Cote and Vince do not disclose receiving, from one or more sensors, physiological data associated with a subject and the one or more stimuli are provided to the subject based at least in part on the physiological data.
Palczewski discloses receiving, from one or more sensors, physiological data associated with a subject and the one or more stimuli are provided to the subject based at least in part on the physiological data ([0005]; [0079]-[0080] - monitoring the physiological state of the subject and/or the subject's eye and stimulate the eye with light).
	One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palczewski into the system taught by Cote and Vince to properly control the stimulus.
([0079] – at least an EOG sensor).
Regarding claim 19, see the teachings of Cote and Vince as discussed in claim 15 above, in which Cote also discloses the generating the image data is based at least in part on a physiological state associated with the subject ([0033] – based on patient’s eye being fixated). Vince discloses image data as spectral image data ([0023]; [0032] – generating spectral image data associated with a tissue sample, a patient’s eye for storage and reproducible for analysis or for display) as discussed in claim 15 above.
Cote and Vince do not disclose the physiological state associated with the subject as physiological data received, from one or more sensors.
Palczewski discloses a physiological state associated with the subject as physiological data received, from one or more sensors ([0005]; [0079]-[0080] - monitoring the physiological state of the subject and/or the subject's eye via a sensor and stimulate the eye with light). 
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Palczewski into the system taught by Cote and Vince to properly control the capturing of the spectral image data.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cote, and Vince as applied to claims 15 and 17 above, and further in view of Boate.

Boate discloses generating image data further includes: receiving, from one or more sensors, first physiological data associated with a subject ([0068] – receiving sensor 106 the first physiological data); determining whether the first physiological data satisfies a predetermined condition ([0068] – determining whether the physiological data satisfies a predetermined condition, wherein the predetermined condition is “the received physiological data do not provide sufficient data to reconstruct desired retinal response field); and causing a first fixation stimulus to be provided to a portion of the subject responsive to determining that the first physiological data satisfies the predetermined condition ([0068] – sending another stimulus in response to determining that the physiological data satisfies a predetermined condition, wherein the predetermined condition is “the received physiological data do not provide sufficient data to reconstruct desired retinal response field).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boate into the method taught by Cote and Vince to collect enough data for processing.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cote and Vince as applied to claims 15 and 17 above, and further in view of Suzuki (US 2005/0122476 A1- hereinafter Suzuki).
Regarding claim 24, see the teachings of Cote and Vince as discussed in claim 15 above. Cote also discloses after the subject’s responses to one or more stimuli ([0033] – after the patient’s eye is fixated in response to the visible stimulus) and the identifying the feature of interest after the response ([0029]-[0032] – identifying a feature of interest in the eye for examination, e.g. analyzing images formed by reflected light by aqueous humor of the eye, etc.). 
However, Cote and Vince do not disclose receiving data indicative of the response by the subject to the one or more stimuli.
Suzuki discloses receiving data indicative of a response by a subject to one or more stimuli proceeding an examining process based at least in part on the data indicative of the response ([0056] – the subject presses a button to respond to a visible stimulus).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Suzuki into the method taught by Cote and Vince to determine the good moment to capture the image of region of interest.
Regarding claim 25, Cote also discloses the one or more stimuli are visual stimuli ([0033] – visible stimuli).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cote, Vince, and Suzuki as applied to claims 15, 17, and 24-25 above, and further in view of Boate et al. (US 2014/0333898 A1- hereinafter Boate).
Regarding claim 26, see the teachings of Cote, Vince, and Suzuki as discussed in claim 24 above. However, Cote, Vince, and Suzuki do not disclose the one or more visual stimuli contain one or more spatially-varying contrast patterns.
Boate discloses one or more visual stimuli contain one or more spatially-varying contrast patterns (Fig. 7 – stimulus pattern 163).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boate into the method taught by Cote, Vince, and Suzuki to achieve better performance (Boate: [0008]-[0031]).
Claims 86-90 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Palczewski et al. (US 2018/0271362 A1 – hereinafter Palczewski).
Regarding claim 86, Palczewski discloses a device comprising: a support frame configured to contact a portion of a head of a subject to aid in positioning an eye of the subject ([0014]; [0098] – a chinrest) relative to an optical path such that light having a predetermined wavelength can be directed along the optical path onto the eye ([0006]-[0007] – light directed along the optical path onto the eye of a patient); and one or more sensors configured to generate physiological data associated with a subject ([0005]; [0033]; [0079 – a sensor to monitor physiological data associated with the patient).

Official Notice is taken that coupling one or more tools of examination equipment a same support frame is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to coupling the one or more sensors into the support frame in Palczewski so that the equipment has a compact size and management of examination tools is made easier.
Regarding claim 87, Palczewski also discloses the support frame includes an ophthalmic chinrest, an ophthalmic forehead rest, or both ([0014]; [0098] – at least an ophthalmic chinrest).
Regarding claim 88, Palczewski also discloses the one or more sensors include one or more EEG sensors, one or more EOG sensors, one or more EMG sensors, or any combination thereof ([0079] – at least an EOG sensor).
Regarding claim 89, Palczewski also discloses comprising including a stimulus generator configured to provide, based at least in part on the physiological data, one or more stimuli to the subject to aid in (i) causing the eye of the subject to fixate on the optical path, (ii) inhibiting movement of the eye of the subject, or both (i) and (ii) ([0098] – at least causing the eye of the subject to fixate on the optical path).
Regarding claim 90, Palczewski also discloses the one or more stimuli include a visual stimulus, an auditory stimulus, an electrical stimulus, a tactile stimulus, or any combination thereof ([0031]; [0035] – at least a visual stimulus).
([0015] – wavelength predetermined to be within 800 nm to about 1400 nm).
Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Palczewski as applied to claims 86-90 and 92 above, and further in view of Boate.
Regarding claim 91, see the teachings of Palczewski as discussed in claim 89 above, in which Palczewski also discloses the one or more stimuli include a visual stimulus ([0031]; [0035] – at least a visual stimulus).
Palczewski does not disclose the stimulus generator includes one or more light emitting diodes (LEDs).
Boate discloses a stimulus generator includes one or more light emitting diodes (LEDs) ([0031] - optical stimulator uses a digital micro-mirror device (DMD) to generate the image pattern and separate illuminator(s) such as LEDs).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Boate into the method taught by Palczewski to achieve better performance (Boate: [0008]-[0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484